DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 01/29/2014. It is noted, however, that applicant has not filed a certified copy of the JP2014014755 application as required by 37 CFR 1.55.

Response to Arguments
Applicant remarks on pages 7-9 of Applicant’s responses filed 12/03/2020 that Sun (US 20070238966) and Ishikawa (US 20110142308) fail to teach using two imaging modalities for estimating the positional information of the subject alongside estimating deformation of the subject.
Applicant’s remarks have been fully considered and found persuasive. 
Further consideration and search has produced prior art Endo, et al., US 20110150310 and Ning, et al., US 20090171244, which in combination with the teachings of Sun, teaches all the limitations of claims 1, 17 and 19. 
Therefore, the claims stand rejected. 

Withdrawn Rejections
Pursuant of applicant's amendments filed on 09/27/2019, rejections made to claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6-9, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al., US 20070238966, hereafter referred to as “Sun” in view of Endo et al., US 20110150310, hereafter referred to as “Endo” and Ning, et al., US 20090171244, hereafter referred to as “Ning”. 

Regarding claim 1, Sun teaches an imaging apparatus (Computed Tomography (CT) of paragraph 31), comprising: 
A memory storing a program (see computer memory with software in paragraph 99)
a computer (see computer 162 of paragraph 97) which, by executing the program, functions to:
obtain a three-dimensional image of a subject by a first imaging device (see paragraph 48 for the acquisition of 3-D images)
obtain positional information of a target portion inside the subject in the three-dimensional image (see paragraph 48 for the determination of the shape and location of the tumor, target portion of the instant application); 
estimate deformation of the subject in the three-dimensional image obtained by the first imaging device under the first holding condition (see the deformation estimation from the mammography projections and 3-D images in figs. 5A and 5B and paragraph 48);                                               
estimate positional information of the target portion inside the subject in the three-dimensional image obtained by the first imaging device under the first holding condition based on the deformation of the subject (As shown in fig. 5B in relation to fig. 5A, the positions and shapes of the tumor, target portion of the instant application, are determined as they are deformed under the compressive forces. Also see paragraphs 49-50)
Sun does not teach to obtain a first holding condition for imaging the subject by a second imaging device different from the first imaging device, from a plurality of holding conditions, for holding the subject by the holding member.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sun to use a second imaging modality to capture compression positions the way Endo teaches to precisely view the state of the lesion. See paragraphs 12-13 of Endo. 
Sun in view of Endo does not teach to estimate an image capturing state including a distance between the holding member and the target portion under the first holding condition in accordance with the estimated positional information of the target portion inside the subject in the three-dimensional image under the first holding condition. 
However, Ning teaches to estimate an image capturing state including a distance between the holding member and the target portion under the first holding condition in accordance with the estimated positional information of the target portion inside the subject in the three-dimensional image under the first holding condition (see paragraph 89 for the visualization of a determined minimal skin-to-lesion distance in a best angular position of a breast compression during a diagnostic scan. That is, in a compressed state of the breast tissue, as seen fig. 2, for instance, a minimal skin-to-lesion distance is a distance between the compression plate 40 and the lesion 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ning’s diagnostic scan setup including the determination of the minimal skin-to-lesion distance to Sun’s image capturing steps, as modified by Endo, for improving the image capture time. See paragraph 102 of Ning.

Regarding claim 4, Sun in view of Endo and Ning teaches all the limitations of claim 1 above. 


Regarding claim 6, Sun in view of Endo and Ning teaches all the limitations of claim 1 above. 
Sun further teaches wherein the imaging apparatus obtains the assumptive holding condition in a state in which the subject is held by the holding member.
Sun depicts in fig. 13, that the use of paddles 131 and 132 for the application of the compressive forces. See paragraph 84.

Regarding claims 7 and 15, Sun in view of Endo and Ning teaches all the limitations of claim 1 above. 
Sun further teaches wherein, by executing the program stored in the memory, the computer further functions to: perform a quality determination of the first holding condition in accordance with the state of image capturing of the target portion. In paragraph 43, Sun states that “To simulate mammography compression, two types of loadings are applied, respectively, on the phantoms from different loading angles. Surface forces and part of the boundary displacements are extracted from the forward computation results, in compliance with the capability of projective imaging, and are used as input for the reconstruction”. That is, the loadings are check to make sure they are appropriate for the imaging step. 

Regarding claims 8 and 16, Sun in view of Endo and Ning teaches all the limitations of claim 1 above. 
Sun further teaches wherein, by executing the program stored in the memory, the computer further functions to: calculate a recommended holding condition in accordance with the state of image 

Regarding claim 9, Sun in view of Endo and Ning teaches all the limitations of claim 1 above. 
Sun further  teaches wherein the imaging apparatus obtains an image capturing condition of the subject (In paragraphs 48-49, projection images are captured of the subject in a deformed state. Also see figs. 5A and 5B), 
Sun does not teach to estimate a state of image capturing of the target portion in accordance with the image capturing condition obtained by the imaging apparatus. 
However, Ning teaches estimating a state of image capturing of the target portion in accordance with the image capturing condition obtained by the imaging apparatus (see paragraph 75, fig. 3 and table 1 for the scanning parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ning’s diagnostic scan setup including the determination of the minimal skin-to-lesion distance to Sun’s image capturing steps, as modified by Endo, for improving the accuracy of detecting the lesion. See paragraph 5 of Ning.
Regarding claims 17, Sun teaches an imaging method (see imaging method of paragraph 31) comprising: 
Obtaining a three-dimensional image of a subject by a first imaging device; (see paragraph 48 for the acquisition of 3-D images).
obtaining positional information of a target portion inside the subject in the obtained three- dimensional image; (see paragraph 48 for the determination of the shape and location of the tumor, target portion of the instant application);

and estimating positional information of the target portion inside the subject in the three-dimensional image obtained by the first imaging device under the first holding condition based on the estimated deformation of the subject, (As shown in fig. 5B in relation to fig. 5A, the positions and shapes of the tumor, target portion inside the subject in the three-dimensional image of the instant application, are determined as they are deformed under the compressive forces. Also see paragraphs 49-50)            
Sun does not teach to obtain a first holding condition for imaging the subject by a second imaging device different from the first imaging device, from a plurality of holding conditions, for holding the subject by the holding member;
However, Endo teaches capturing images of a subject in a prone position representative of conditions for imaging a lesion. See paragraphs 143 and 147, where the imaging device for capturing the subject position is different from the imaging device for capturing the lesion. See fig. 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sun to use a second imaging modality to capture compression positions the way Endo teaches to precisely view the state of the lesion. See paragraphs 12-13 of Endo. 
Sun in view of Endo does not teach to estimate an imaging capturing state including a distance between the holding member and the target portion under the first holding condition in accordance with the estimated positional information of the target portion inside the subject in the three-dimensional image under the first holding condition. 
However, Ning teaches to estimate an image capturing state including a distance between the holding member and the target portion under the first holding condition in accordance with the estimated positional information of the target portion inside the subject in the three-dimensional image 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ning’s diagnostic scan setup including the determination of the minimal skin-to-lesion distance to Sun’s image capturing steps, as modified by Endo, for improving the image capture time. See paragraph 102 of Ning.

Regarding claim 19, Sun teaches a computer-readable storing a program that when executed causes a computer to execute a process (see computer memory with software in paragraph 99) comprising: 
obtaining a three-dimensional image of a subject; (see paragraph 48 for the acquisition of 3-D images)
 obtaining positional information of a target portion of the obtained three-dimensional image; (see paragraph 48 for the determination of the shape and location of the tumor, target portion of the instant application); 
estimating deformation of the subject in the three-dimensional image obtained by the first imaging device under the obtained assumptive holding condition (see the deformation estimation from the mammography projections and 3-D images in figs. 5A and 5B and paragraph 48);                                               
estimating positional information of the target portion inside the subject in the three-dimensional image obtained by the first imaging device under the first holding condition based on the estimated deformation of the subject; (As shown in fig. 5B in relation to fig. 5A, the positions and shapes 
Sun does not teach to obtain a first holding condition for imaging the subject by a second imaging device different from the first imaging device, from a plurality of holding conditions, for holding the subject by the holding member;
However, Endo teaches capturing images of a subject in a prone position representative of conditions for imaging a lesion. See paragraphs 143 and 147, where the imaging device for capturing the subject position is different from the imaging device for capturing the lesion. See fig. 1. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sun to use a second imaging modality to capture compression positions the way Endo teaches to precisely view the state of the lesion. See paragraphs 12-13 of Endo. 
Sun in view of Endo does not teach to estimate an image capturing state including a distance between the holding member and the target portion in accordance with the estimated positional information of the target portion inside the subject in the three-dimensional image under the first holding condition. 
However, Ning teaches to estimate an image capturing state including a distance between the holding member and the target portion under the first holding condition in accordance with the estimated positional information of the target portion inside the subject in the three-dimensional image under the first holding condition (see paragraph 89 for the visualization of a determined minimal skin-to-lesion distance in a best angular position of a breast compression during a diagnostic scan. That is, in a compressed state of the breast tissue, as seen fig. 2, for instance, a minimal skin-to-lesion distance is a distance between the compression plate 40 and the lesion 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Ning’s diagnostic scan setup including the determination of the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Endo and Ning as applied to claim 1 above, and further in view of Fantini S., US 20060106293, hereafter referred to as “Fantini”. 

Regarding claim 3, Sun in view of Endo and Ning teaches all the limitations of claim 1 above. 
Sun in view of Endo and Ishikawa does not teach wherein a holding state of the target portion estimated by the computer includes a distance between the target portion and the holding member or a body surface of the subject.
However, Fantini teaches a second-derivative imaging protocol, paragraphs 56-57, where, as depicted in fig. 7, a patient’s breast is held such that a distance between the lesion in the breast and the plates are determined for imaging. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention configure Sun’s imaging apparatus as modified by Endo and Ning with Fantini’s second-derivative imaging protocol involving the determination of the distance between the lesion and the plates to enhance the detection process. See paragraph 56 of Fantini. 

Claims 5, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Endo and Ning, as applied to claim 1 above, and further in view of Oyama, K., US 20130123604, hereafter referred to as “Oyama”. 
Regarding claim 5, Sun in view of Endo and Ning teaches all the limitations of claim 1 above. 

However, Oyama discloses a photoacoustic diagnostic apparatus comprising a probe for receiving photoacoustic wave from an object after the subjected has been irradiated. See paragraphs 58-60. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sun’s system as modified by endo and Ning with Oyama’s probe for receiving photoacoustic wave for improve measuring efficiency. See paragraph 11 of Oyama. 

Regarding claim 10, Sun in view of Endo and Ning teaches all the limitations of claim 9 above.
Sun in view of Endo and Ning does not teach an irradiation unit configured to irradiate near infrared light to the subject, wherein the image capturing condition corresponds to an irradiation condition of the irradiation unit.
However, see paragraphs 58 and 109 of Oyama for the pulsed laser light. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sun’s system as modified by Endo and Ning with Oyama’s apparatus for irradiating the object photoacoustic wave for improve measuring efficiency. See paragraph 11 of Oyama. 

Regarding claim 11, Sun in view of Endo, Ning and Oyama teaches all the limitations of claim 10 above.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sun’s system as modified by Endo and Ning with Oyama’s apparatus for irradiating the object photoacoustic wave for improve measuring efficiency. See paragraph 11 of Oyama. 

Regarding claim 12, Sun in view of Endo, Ning and Oyama teaches all the limitations of claim 10 above.
 Oyama further teaches wherein the irradiation condition corresponds to an irradiation position of the irradiation unit. (See paragraph 61 for the irradiation position of the measurement light). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sun’s system as modified by Endo and Ning with Oyama’s apparatus for irradiating the object photoacoustic wave for improve measuring efficiency. See paragraph 11 of Oyama.

Regarding claims 13 and 14, Sun in view of Endo and Ning and Oyama teaches all the limitations of claim 10 above.
Oyama further teaches wherein the state of image capturing of the target portion estimated by the computer corresponds to an amount of irradiation light irradiated by the irradiation unit that reaches in the target portion, and wherein the state of image capturing of the target portion estimated by the computer corresponds to resolution of the target portion or contrast information. (In paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Sun’s system as modified by Endo and Ning with Oyama’s apparatus for irradiating the object photoacoustic wave for improve measuring efficiency. See paragraph 11 of Oyama. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                           	

/LUTHER BEHRINGER/               Primary Examiner, Art Unit 3793